12 N.Y.3d 872 (2009)
STATE OF NEW YORK ex rel. BARBARA D., Appellant,
v.
FRANCIS D., Respondent.
FRANCIS D., Respondent,
v.
BARBARA D., Appellant.
Court of Appeals of New York.
Decided June 9, 2009.
Appeal, insofar as taken in the habeas corpus proceeding, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved and the two-Justice dissent at the Appellate Division does not pertain to that proceeding; appeal, insofar as taken in the matrimonial action, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the Appellate Division order does not finally determine the action within the meaning of the Constitution.